United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS MEDICAL CENTER, Dayton, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2074
Issued: April 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from an October 12, 2007 merit decision
of the Office of Workers’ Compensation Programs denying his claim.
Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty causally related to his employment factors.
FACTUAL HISTORY
On August 13, 2007 appellant, then 45 years old, filed a claim for compensation alleging
that he caught a virus while working as a nursing assistant. He claimed that on March 19, 2003,
after working his shift on the floor, he felt ill and vomited after walking out to his car. Appellant

claimed that he was admitted to the hospital through April 2003 and tests showed a virus was
present. He returned to light duty on May 12, 2003.1
In a September 5, 2007 letter, the Office notified appellant that he was required to submit
additional medical and factual evidence, including a comprehensive medical report from his
treating physician discussing the cause of the condition and containing a firm diagnosis.
Appellant did not submit any additional evidence.
By decision dated October 12, 2007, the Office accepted that the event occurred as
alleged, however, it denied the claim on the grounds that appellant did not provide any medical
evidence with a diagnosis which could be connected to the event.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,3 including that he is an “employee” within the meaning of
the Act4 and that he filed his claim within the applicable time limitation.5 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.6 These are essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.7
ANALYSIS
Appellant submitted an occupational disease claim alleging that on March 19, 2003 he
felt ill and vomited after working second shift of the floor. The Office denied the claim in an
October 12, 2007 decision, finding that he did not submit any supporting medical evidence.
The Board has carefully reviewed the record and finds that there is no medical evidence
of record to support appellant’s claim. In order to meet his burden of proof, appellant must
establish with the weight of medical evidence a firm diagnosis of the condition claimed and the
1

In his appeal, appellant noted that he was unable to work. It is unclear from the record when he stopped
working.
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
4

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); See 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Delores C. Ellyett, 41 ECAB 922 (1990); Victor J. Woodhams, 41 ECAB 345 (1989).

2

causal relationship between that condition and the factors of his federal employment.8 The
Office advised him of this requirement in a September 5, 2007 letter; however, appellant failed
to submit any additional evidence. Therefore, the Board finds that it properly denied the claim.
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury in the
performance of duty causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 12, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

See Roy L. Humphrey, 57 ECAB 238 (2005); see Naomi A. Lilly, 10 ECAB 560, 574 (1959).

3

